DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 4/27/22 is acknowledged.  Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 15, 16, 19 and 20 of U.S. Patent No. 11,278,450. Specifically, Claim 1 is rejected over claim 14 of U.S. Patent No. 11278450, claim 2 is rejected over claim 15 of U.S. Patent No. 11278450, claim 3 is rejected over claim 16 of U.S. Patent No. 11278450, claim 5 is rejected over claim 1 of U.S. Patent No. 11278450, claim 7 is rejected over claim 19 of U.S. Patent No. 11278450, claim 8 is rejected over claim 1 of U.S. Patent No. 11278450, and claim 9 is rejected over claim 20 of U.S. Patent No. 11278450.   Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a device for performing an ophthalmic procedure in the eye, comprising a motor, an elongate member, a vacuum source, a cam assembly operatively coupled to the elongate member and configured to oscillate the elongate member, the cam configured to cause the vacuum source to generate vacuum.
Claims 1, 2, 3, 5, 7-9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7 and 8 of U.S. Patent No. 10,603,213. Specifically, claim 1 is rejected over claims 1 and 5 of U.S. Patent No. 10603213, claim 2 is rejected over claim 5 of U.S. Patent No. 10603213, claim 3 is rejected over claims 7 and 8 of U.S. Patent No. 10603213, claim 5 is rejected over claim 1 of U.S. Patent No. 10603213, claim 7 is rejected over claim 1 of U.S. Patent No. 10603213, claim 8 is rejected over claim 1 of U.S. Patent No. 10603213, claim 9 is rejected over claim 1 of U.S. Patent No. 10603213, and claim 19 is rejected over claim 4 of U.S. Patent No. 10603213.  Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a device for performing an ophthalmic procedure in the eye, comprising a motor, an elongate member, a vacuum source, a cam assembly operatively coupled to the elongate member and configured to oscillate the elongate member, the cam configured to cause the vacuum source to generate vacuum.
Allowable Subject Matter
Claims 1-19 are rejected on the ground of nonstatutory double patenting as presented above, but would be allowable if a proper terminal disclaimer is filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a medical device for removing lens tissue from inside a capsular bag of an the device comprising: a cam assembly operatively coupled to at least one vacuum generation source, a portion of the cam assembly rotating to cause the at least one vacuum generation source to generate vacuum and an elongate member operatively coupled to the cam assembly, at least a second portion of the cam assembly is capable of rotating about the axis to cause the elongate member to oscillate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                  

/DIANE D YABUT/Primary Examiner, Art Unit 3771